DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species C directed to Figs. 6A-6B (claims 1-12 and 16-20) in the reply filed on August 2nd, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden on the Examiner to consider all claims in single application.  This is not found persuasive because the Applicant fails to provide reasons why it is not burden on the Examiner to consider all species. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites limitation “wherein the light shielding layer is in direct contact with the backside isolation structure” and claim 11 depends on claim 8 which never recited “a light shielding layer”.   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (Pub. No.: US 2016/0204150 A1), hereinafter as Oh.
Regarding claim 9, Oh discloses an image sensor structure in Figs. 25 and 27, comprising: a substrate (semiconductor layer 110) (Fig. 25 and [0223]); a light-sensing region (photosensitive device PD) formed in the substrate (see [0224]); a first isolation structure (isolation layer 116b) formed at a first side of the substrate (bottom side of layer 110) (see [0194-0195]); a second isolation structure (isolation layer 118) formed at 

    PNG
    media_image1.png
    675
    554
    media_image1.png
    Greyscale

a second side of the substrate (top surface of layer 110) and laterally surrounding the light-sensing region (see Fig. 25, 27 and [0194-0195]); and a storage node (charge storage device SD) formed at the first side of the substrate (see Fig. 25 and [0183-0184]), wherein the storage node vertically overlaps the second isolation structure (overlapping along the presented broken line in tilted angle of Fig. 25 above).
Regarding claim 10, Oh discloses the image sensor structure as claimed in claim 9, further comprising: a light shielding layer (blocking layer 132) formed at the second of the substrate, wherein the light shielding layer is in direct contact with the second isolation structure (see Fig. 25 and [0195]).
Regarding claim 12, Oh discloses the image sensor structure as claimed in claim 9, further comprising: a gate structure (TG-1) formed over the first side of the substrate (upside down of Fig. 25); a dielectric layer (dielectric material in layer 120) formed over the first side of the substrate and covering the gate structure (see Fig. 25 and [104], [0197]); and an interconnect structure layer (layer 136) formed over the dielectric layer (see Fig. 25 and [0109]). 
Regarding claim 13, Oh discloses the image sensor structure as claimed in claim 12, further comprising: a cap layer (color filter layer 140 and lens layer 150) formed over the first side of the substrate and covering the light-sensing region, the gate structure, and the first isolation structure (see Fig. 25 and [0095]).
Regarding claim 14, Oh discloses the image sensor structure as claimed in claim 13, wherein the cap layer is in direct contact with the light-sensing region and the first isolation structure (see Fig. 25). 

      Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein a first portion of the cap layer over the gate structure is higher than a second portion of the cap layer over the light sensing region as recited in claim 15. 
Claims 1-8 and 16-20 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: a first gate structure formed over the substrate and overlapping the opening region, the first isolation structure, and the second isolation structure as recited in claim 1; and wherein the first gate structure vertically overlaps the opening region, the first isolation structure, the second isolation structure, and the light shielding layer as recited in claim 16. Claims 2-8, and 17-20 depend on claims 1 and 16, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818